                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN
                                   GREEN BAY DIVISION


 NOLAN O’CONNELL,                                                     Case No. 20-cv-1864

                 Plaintiff,

 vs.

 RECKERS LLC,

 and

 CARNOW ACCEPTANCE COMPANY
 A/K/A BYRIDER FINANCE, LLC,

                Defendants.



                                        COMPLAINT



       NOW COMES Plaintiff Nolan O’Connell, by and through his attorneys, DeLadurantey

Law Office, LLC, and complains of Defendants Reckers LLC and Carnow Acceptance Company

a/k/a Byrider Finance, LLC, and alleges to the best of his knowledge, information and belief

formed after an inquiry reasonable under the circumstances, the following:

                                 NATURE OF THE ACTION

       1.      This lawsuit arises from the collection attempts of the Defendants.

       2.      Causes of Action herein are brought under the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692, the Wisconsin Consumer Act (“WCA”), Wis. Stat. 421 et seq, and

Wisconsin common law and statutes.




            Case 1:20-cv-01864-WCG Filed 12/16/20 Page 1 of 7 Document 1
                                 JURISDICTION AND VENUE

       3.      Jurisdiction of this Court arises under 28 U.S.C. § 1331, because the case arises

under the laws of the United States.

       4.      This Court also has jurisdiction pursuant to 15 U.S.C. § 1692k(d) as it is an action

to enforce liability created by the FDCPA within one year from the date on which the violation

occurred

       5.      This Court has supplemental jurisdiction over the claims arising under the

Wisconsin Consumer Act, Wisconsin statute and common law, under 28 U.S.C. §1367, because

these claims are related to the FDCPA claims as they arise under the same set of facts, becoming

part of the same case or controversy under Article III of the United States Constitution.

       6.      Venue in this Court is appropriate pursuant to 28 U.S.C. § 1391(b)(2), because

this is where the acts giving rise to the claim occurred.

       7.      Under 28 U.S.C. § 1391(c), a defendant corporation shall be deemed to reside in

any judicial district in which it is subject to personal jurisdiction. Defendants are subject to

personal jurisdiction in Wisconsin, as the actions giving rise to the lawsuit occurred in

Wisconsin.

                                             PARTIES

       8.      Plaintiff Nolan O’Connell (hereinafter “Plaintiff”) is a natural person who resides

in Kewaunee County, Wisconsin.

       9.      Plaintiff is a “consumer” as defined by 15 U.S.C. §1962a(3).

       10.     Defendant CarNow Acceptance Company a/k/a Byrider Finance, LLC (hereinafter

“Defendant CNAC”) is a business with a principal office located at 12802 Hamilton Crossing

Blvd., Carmel, IN 46032, and registered agent Jeffrey B. Higgins, at the same address.




                                         2
            Case 1:20-cv-01864-WCG Filed 12/16/20 Page 2 of 7 Document 1
       11.     Defendant CNAC is a “debt collector” as defined by Wis. Stat. § 427.103(3).

       12.     Defendant CNAC is liable for the acts of its employees, agents, and independent

contractors, and those of its subsidiaries and affiliates, under theories of respondent superior,

agency, and vicarious liability.

       13.     Defendant Reckers LLC (hereinafter “Defendant Reckers”) is a business with a

principle office at 1024A West Wisconsin Ave., Appleton, WI 54914. Defendant’s registered

agent is Scott Alan Recker, at the same address.

       14.     Defendant Reckers regularly attempts to collect debts owed to others and is a “debt

collector” as defined by 15 U.S.C. §1692a(6) and Wis. Stat. § 427.103(3).

       15.     Defendant Rekers is liable for the acts of its employees, agents, and independent

contractors, and those of its subsidiaries and affiliates, under theories of respondeat superior,

agency, and vicarious liability.

                                       BACKGROUND

       16.     On or about January 5, 2020 Plaintiff entered into retail installment contract with

Defendant CNAC. The loan was for less than $25,000 and primarily for family, household, and

personal purposes.

       17.     This loan was secured against a vehicle, a 2010 Nissan Murano (“the vehicle”).

       18.     After purchase, Plaintiff suffered a job loss and fell behind on his payments to

Defendant CNAC.

       19.     Defendant Reckers was retained by Defendant CNAC to repossess Plaintiff’s

vehicle.

       20.     On December 14, 2020, Defendant Reckers went to Plaintiff’s residence to

repossess Plaintiff’s vehicle.




                                        3
           Case 1:20-cv-01864-WCG Filed 12/16/20 Page 3 of 7 Document 1
        21.     Plaintiff verbally protested the repossession.

        22.     Defendant Reckers continued with, and thereafter completed the repossession,

over Plaintiff’s verbal protest.

        23.     Defendant CNAC is liable for the acts of Defendant Reckers and its employees,

agents, and independent contractors, and those of its subsidiaries and affiliates, under theories of

respondeat superior, agency, and vicarious liability.


COUNT 1 – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT (15
              U.S.C. §1692) BY DEFENDANT RECKERS ONLY

        24.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

though fully stated herein.

        25.     The foregoing deliberate acts by Defendant Reckers constitute violations of the

FDCPA, under 15 U.S.C. § 1692f(6).

        26.     Specifically, Defendant Reckers could not legally take the vehicle due to the protest

by Plaintiff.

        27.     As a result of the above violation of the FDCPA, Plaintiff has suffered emotional

distress and loss of property, constituting actual damages pursuant to 15 U.S.C. §1692k(a)(1).

        28.     Defendant Reckers is liable to Plaintiff for his actual damages, statutory damages,

and costs and attorneys’ fees, as provided by 15 U.S.C. § 1692k.


              COUNT 2 – VIOLATIONS OF THE WISCONSIN CONSUMER ACT
                         (WIS. STAT. § 425) – ALL DEFENDANTS

        29.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

though fully stated herein.




                                       4
          Case 1:20-cv-01864-WCG Filed 12/16/20 Page 4 of 7 Document 1
        30.     Repossessions are governed by Wis. Stat. § 425.206(2), which states, “In taking

possession of collateral or leased goods, no merchant may do any of the following: (a) Commit a

breach of the peace…”

        31.     A breach of the peace occurs when the property is taken over the objection of the

debtor. Hollibush v. Ford Motor Credit Co., 508 N.W.2d 449 (WI Ct. App. 1993).

        32.     A breach of the peace occurred when the vehicle was taken after Plaintiff

protested it’s taking.

        33.     Defendant CNAC is liable for the acts of Defendant Reckers and its employees,

agents, and independent contractors, and those of its subsidiaries and affiliates, under theories of

respondeat superior, agency, and vicarious liability.

        34.     Under Wis. Stat. § 425, Plaintiff is seeking actual damage, punitive damages, to

have the vehicle lien avoided, return of the vehicle (or the fair market value of the vehicle),

seeking the return of payments already made towards the vehicle, and seeking reimbursement of

attorney fees and costs.

              COUNT 3 – VIOLATIONS OF THE WISCONSIN CONSUMER ACT
                         (WIS. STAT. 427) – ALL DEFENDANTS

        35.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

though fully stated herein.

        36.     The amount that Defendants were attempting to collect constitutes a “claim” as

that term is defined at Wis. Stat. § 427.103(1).

        37.     Defendants violated § 427.104(1)(h) in that the conduct as described herein could

reasonably be expected to harass a person since they had no right to repossess Plaintiff’s vehicle.




                                       5
          Case 1:20-cv-01864-WCG Filed 12/16/20 Page 5 of 7 Document 1
        38.      Defendants’ conduct violated § 427.104(1)(j) in that they did not have a right to

repossess the vehicle because they knew that they had not complied with the law governing the

repossession of vehicles.

        39.      As a result of the illegal conduct, Plaintiff has suffered emotional distress, mental

anguish, and loss of property.

        40.      Defendants are liable to Plaintiff for actual damages, statutory damages, punitive

damages (if the evidence at trial so warrants), actual costs, and attorney’s fees, under Wis. Stat. §

427.105.


                                          TRIAL BY JURY

        41.      Plaintiff is entitled to, and hereby respectfully demands a trial by jury on all issues

so triable.



        WHEREFORE, Plaintiff prays that this Court will enter judgment against the Defendant
as follows:
        A.      for an award of actual damages pursuant to 15 U.S.C. §1692k(a)(1) as to Defendant
        Reckers;
        B.      for an award of statutory damages of $1,000.00 pursuant to 15 U.S.C.
        §1692k(a)(2)(A) as to Defendant Reckers;
        C.      for an award of costs of litigation and reasonable attorney’s fees pursuant to 15
        U.S.C. §1692k(a)(3) as to Defendant Reckers;
        D.      actual damages, punitive damages, for the vehicle lien to be avoided, return of the
        vehicle, the return of payments already made towards the car, and seeking reimbursement
        of attorney fees and costs under Wis. Stat. § 425 as to all Defendants;
        E.      for an award of actual damages, statutory damages, punitive damages (if the
        evidence at trial so warrants), actual costs, and attorney’s fees, under Wis. Stat. § 427 as to
        all Defendants;
        F.      for such other and further relief as may be just and proper.




        Dated this 16th day of December, 2020.



                                           6
              Case 1:20-cv-01864-WCG Filed 12/16/20 Page 6 of 7 Document 1
                           s/ Nathan DeLadurantey
                           Nathan E. DeLadurantey, 1063937
                           DELADURANTEY LAW OFFICE, LLC
                           330 S. Executive Dr, Suite 109
                           Brookfield, WI 53005
                           (414) 377-0515
                           nathan@dela-law.com

                           Attorney for the Plaintiff




                             7
Case 1:20-cv-01864-WCG Filed 12/16/20 Page 7 of 7 Document 1
